Title: 28th.
From: Adams, John Quincy
To: 


       Mr. Williams gave us an astronomical lecture this afternoon. The sodality met, in the evening at Putnam’s chamber, and play’d till nine. Spent an hour with Mead after I return’d.
       Benjamin Beale was 18. the 6th. of June last. His father was from Braintree, but he was born at Liverpool in England. He entered the Class just before they commenced sophimores. His disposition is amiable, and he is a good scholar; but the government of the university have so repeatedly taken notice of him at exhibitions, that it has given offence to many of the young gentlemen in the Class, and they affect to despise his abilities; and to deny his scholarship. His talents have perhaps been rather overrated by the government, but I fear they are still more underrated in the Class; and he is not the only person whose popularity with his fellow students, has been greatly diminished by the favours of the government: notwithstanding all the reports circulated by malice and envy, I believe him very deserving: he displays no vanity, either of his person, which is elegant, or of his genius, which has been flattered by distinction, and this I think, is a sure mark of good Sense. Commerce, will probably be his profession, and from his general character, I think he has a good prospect of success. May he obtain it!
       
      